Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-16-2006

USA v. Worrells
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2399




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Worrells" (2006). 2006 Decisions. Paper 1420.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1420


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
            UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                              March 6, 2006
                            Nos. 01-2399 and 03-3290

                                    United States of America

                                                v.

                                        David Worrells,

                                                     Appellant

                             E.D. of PA (Criminal No. 00-00313-2)

Present: FISHER and ALDISERT, Circuit Judges

       Motion by Appellant For Leave to File Motion for Rehearing En Banc Out of
       Time and Motion for Rehearing of Denial of Motion to Recall the Mandate and
       Denial of Rehearing.


See order of 5/21/04                                    /s/ Charlene Crisden
See order of 1/26/06                                    Case Manager 267-299-4923
                                            ORDER

      IT NOW APPEARING that all of Petitioner’s co-defendants who have appealed the
judgment of the District Court for the Eastern District of Pennsylvania at No. 00-cr-00313-2
have been successful in vacating sentences received, the last being Co-Appellant Mark Jacobs in
United States v. Mark Jacobs, No. 01-3410, on February 16, 2006,

       IT IS ORDERED that Appellant’s motion for leave to file motion for panel rehearing out
of time is GRANTED, the motion for rehearing the denial of the motion to recall mandate is
GRANTED, and upon rehearing,

        IT IS ORDERED that that part of the opinion previously filed in the within matter
affirming the judgment of conviction is affirmed, and that to the extent that Appellant challenges
his sentence under United States v. Booker, 543 U.S.125 S. Ct. 738 (2005), and having
determined that the sentencing issues Appellant raises are best determined by the District Court
in the first instance, we will vacate for sentencing and remand for re-sentence in accordance with
Booker.

                                                 By the Court,

                                                 /s/ D. Michael Fisher
                                                 Circuit Judge
Dated: March 16, 2006
CLC\cc: Hope C. Lefeber, Esq.                    Kathy A. Stark, Esq.